Citation Nr: 0931852	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION


The Veteran served on active duty from September 1942 to 
December 1945.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 2007 rating determination by the above Regional 
Office (RO).  

FINDINGS OF FACT

1.  The Veteran died in October 2006; according to the 
original death certificate, the immediate cause of death was 
atherosclerotic heart disease (ASHD) with diabetes and 
Parkinson's disease contributing to death.  An amended death 
certificate shows posttraumatic stress disorder (PTSD) as an 
additional cause of death.

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated as 70 percent disabling; scars 
on the hands, ankles, residuals of shell fragment wounds, 
rated as 10 percent disabling, tinnitus, rated as 10 percent 
disabling; and left varicocele and bilateral hearing loss, 
both rated as 0 percent disabling.  His combined rating was 
80 percent, with a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in effect from May 2002.

3.  The preponderance of the probative evidence of record is 
against a finding that the Veteran's service-connected PTSD 
caused or contributed substantially or materially to his 
death.

4.  ASHD, diabetes, and Parkinson's disease were not shown 
during active service, on the service separation examination, 
or during the initial post-service year.


CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in December 2006, the RO informed the 
appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  The appellant was provided an additional notice 
letter dated in July 2007 which provided the information 
required by Dingess v. Nicholson, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An April 2008 letter notified the appellant of what 
information and evidence must be submitted to substantiate 
the claim.  The letter indicated that in order to 
substantiate a claim for cause of death, the evidence needs 
to show that the Veteran died from a service related injury 
or disease.  The appellant was further provided a statement 
of the conditions, if any, for which the Veteran was service 
connected at the time of his death, as well as an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on any previously service-connected condition(s), 
and an explanation of the evidence and information required 
to substantiate a cause of death claim based on a condition 
not yet service connected.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The claim was subsequently readjudicated in 
a June 2008 SSOC.  To the extent there existed any error by 
the VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
appellant had a full understanding and/or actual knowledge of 
the elements required to prevail on her claim. 

Thus, the Board concludes that all required notice has been 
given to the appellant.  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The Veteran's 
relevant in-service and post-service treatment reports are of 
record.  All evidence identified by the appellant relative to 
the claim has been obtained and associated with the claims 
file, and neither she nor her representative have identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Pertinent Law and Regulations for Cause of Death

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown 
that the service connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that the service connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The appellant seeks service connection for the cause of the 
Veteran's death, and claims that his service-connected PTSD 
was a contributory factor in his death.  She maintains that 
the Veteran developed ASHD as a result of his service-
connected PTSD; or in the alternative, the PTSD aggravated 
the heart disease to aid in causing his death.  She asserts 
that her contentions are supported by both the amended death 
certificate (which lists PTSD as an underlying cause of 
death) and the opinion of the Veteran's private physician.  

Prior to the Veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling; scars on 
the hands, ankles, residuals of shell fragment wounds rated 
as 10 percent disabling, tinnitus rated as 10 percent 
disabling, left varicocele, and bilateral hearing loss, both 
rated as noncompensably disabling.  The Veteran was also in 
receipt of a TDIU rating based on individual unemployability, 
effective since May 2002.  There is no evidence - and the 
appellant does not contend - that the Veteran's scars, 
tinnitus, hearing loss, or left varicocele played any role in 
causing his death. 

The death certificate discloses that the Veteran died in 
October 2006.  The immediate cause of death was hypertensive 
and ASHD, with diabetes and Parkinson's disease being 
conditions contributing to death.  This death certificate was 
issued in the month he died.  In January 2007, an amended 
death certificate was issued which includes a listing of PTSD 
as an additional condition that contributed to the Veteran's 
death.   

The issue in this case turns on the question of whether the 
Veteran's service-connected PTSD was a contributory cause of 
his death as contemplated by 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  

The Board has carefully reviewed the clinical records which 
document treatment the Veteran received prior to his death.  
The evidence shows that he was treated for a myriad of 
medical health problems, including ASHD, hyperlipidemia, 
cerebral atherosclerosis, coronary artery disease, 
hypertension, congestive heart failure, diabetes, and 
Parkinson's disease.  Specifically, this evidence includes 
private medical records from the Gallatin Mental Health 
Center dated from 2002 to 2003, which show routine 
psychiatric treatment of the Veteran, but fail to show any 
significant exacerbation of his PTSD during this timeframe.  

Treatment records dated from 2005 to 2006, in the year prior 
to his death, include a January 2005 VA medical opinion which 
concluded that the Veteran's ASHD was not secondary to PTSD 
or aggravated by it.  Rather, the ASHD was aggravated by the 
Veteran's hypertension, hyperlipidemia, diabetes, aging, and 
being overweight.  She stated that all of these in turn were 
aggravated by the Veteran's cigarette smoking.  She noted 
that medical literature shows cigarette smoking to be a major 
contributing factor in aggravating hypertension, coronary 
artery disease, ASHD, and diabetes.  She stated that while it 
was well known that stress could transiently elevate blood 
pressure in all individuals, (the adrenaline "flight or 
fight response"), this was a normal response to 
catecholamine release, and such temporary elevation does not 
aggravate or cause the underlying condition.  

These records also show the Veteran was on long-term 
anticoagulation medication and was being followed at a VA 
anticoagulation clinic for coronary artery disease and 
transient ischemic attacks.  By July 2006, he was being 
evaluated for ongoing and slow progression of leg weakness 
and instability.  He was experiencing frequent falls, 
increased difficulty with breathing, and complaints of 
depression.  

Medical records closest to the Veteran's time of death, in 
early October 2006, show he was being evaluated for 
persistent syncope and orthostatic dizziness.  In mid-
October, the symptoms of syncope had improved with 
discontinuation of the medications Digoxin and Diovan.  The 
Veteran was placed on a 48-hour Holter monitor and possible 
referral placement of a pacemaker was being considered.  An 
October 16, 2006, entry shows the 48-hour Holter monitor was 
reviewed and demonstrated atrial fibrillation throughout with 
ventricular response as low as 38, with most occurrences of 
bradycardia in the early morning hours.  In view of the 
recurrent episodes of syncope and near-syncope the Veteran 
was referred for pacemaker.  There is no evidence of a 
dramatic worsening of the Veteran's PTSD just prior to his 
death, and no mention of PTSD as a contributing event to his 
deteriorating cardiovascular situation.

In addition to the amended death certificate, medical 
opinions supporting the appellant's claim consist of a 
November 2007 opinion by the Veteran's private treating 
physician and a December 2007 opinion by his most recent 
private therapist.  

The therapist noted the Veteran had been a patient at the 
Gallatin Mental Health Center since 2002 and had suffered 
from many emotional issues for which he did not seek 
treatment until many years after service.  She opined that it 
would make sense that his physical problems were exasperated 
by his PTSD and ongoing depression.  The therapist referred 
to a report in the Archives of General Psychiatry, which 
presented a study by the Harvard School of Public Health.  
The data suggested that prolonged stress and significant 
levels of PTSD symptoms may increase the risk for coronary 
heart disease in older male veterans.  She said those results 
are provocative, and suggested that exposure to trauma and 
prolonged stress not only may increase the risk for serious 
mental health problems, but may also be caridiotoxic.  The 
therapist concluded that considering this information, it 
makes sense that the Veteran passed away from his many 
medical issues and that many were compounded by many years of 
unresolved PTSD symptoms.  The therapist also submitted 
several Internet articles which suggest that PTSD and other 
types of severe psychological distress may cause increased 
risk of heart disease.

The private physician noted treatment of the Veteran for PTSD 
during her employment at the Gallatin Mental Health Center.  
She described the Veteran's symptoms as severe, including 
nightmares in which he re-experienced combat and would jump 
out of bed fighting.  She stated that no doubt the Veteran's 
heart rate and blood pressure were extremely elevated at 
these times.  The physician included two articles which she 
stated confirmed the reasonable probability that the 
Veteran's PTSD symptoms contributed to the development of his 
cardiovascular disease and subsequent demise.  

The medical opinion against the appellant's claim is that of 
a VA physician in October 2007.  The examiner noted that the 
original death certificate stated the cause of death as 
hypertensive ASHD with complication of diabetes and 
Parkinson's disease, but was later revised, per family 
request, to show the cause of death as hypertensive ASHD and 
PTSD.  She stated that the rationale for the revision was 
fact that the Veteran was service-connected for PTSD and not 
service connected for hypertensive ASHD, diabetes, or 
Parkinson's disease.  The examiner noted that despite the 
Veteran's multiple medical problems, the initial death 
certificate stated the cause of death as hypertensive ASHD, 
with complications of diabetes or Parkinson's disease.  

The examiner consulted with a VA cardiologist, who noted that 
PTSD is a psychiatric disorder generally related to a 
traumatic incident in the affected individual's past.  The 
cardiologist stated that, on the other hand, systemic 
arterial hypertension is a cardiovascular disorder 
characterized by sustained, elevated blood pressure reading 
outside the normal range.  The cardiologist explained that 
the majority of individuals with systemic arterial 
hypertension have no demonstrable etiology for the disorder, 
although certain medical conditions such as diabetes may 
contribute/aggravate the problem.  Individuals with anxiety 
from any cause may develop elevated blood pressure readings 
in response to their anxiety.  Such readings, however, are 
temporary and are never of the sustained variety that is seen 
in individuals with systemic arterial hypertension or as a 
result of diabetes.  

It was noted that the Veteran had a long history of coronary 
artery disease with bypass surgery in 1975 and had had been 
on the medication Inderal since 1980 for coronary artery 
disease, hypertension, and angina.  Based on a file review, 
medical history and input from the cardiologist, the examiner 
concluded that the Veteran's service-connected PTSD did not 
contribute substantially or materially to cause his death.  
She opined that the Veteran's longstanding history of 
hypertension and arteriosclerotic cardiovascular disease, 
combined with advancing age, longstanding diabetes, and 
Parkinson's disease all clearly reasonably contributed to his 
death.  She concluded that PTSD did not combine to cause 
death, and did not aid or lend assistance to the production 
of death, nor did it causally share in producing death.  She 
also concluded there was no causal connection between PTSD 
and the Veteran's longstanding hypertension, arteriosclerotic 
vascular disease, diabetes, or Parkinson's disease.  

Where the record contains both positive and negative 
evidence, it is the responsibility of the Board to weigh the 
credibility and probative value of the medical opinions, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing 
so).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner is more convincing and probative than the 
contrary opinions expressed by the private medical providers.  
It is accorded more weight for several reasons.  First, it 
reflects a full review of all medical evidence of record, is 
supported by detailed explanation, and is couched in terms of 
greater certainty and supporting rationale.  Second, it 
specifically discussed the history of the development of the 
Veteran's ASHD and its multiple complications, and commented 
on its progression, including risk factors such as diabetes, 
hypertension, age, obesity, and smoking.  Third, because the 
VA examiner reviewed the complete claims file, she was able 
to fully consider and comment upon all the evidence currently 
of record in expressing her opinion.  Therefore, the medical 
opinion is consistent with the Veteran's medical history as 
documented in the claims file.  

On the other hand, it does not appear that the private 
physicians had the same familiarity with the complete record.  
The opinions are limited because there is no indication that 
either physician reviewed any other relevant evidence in the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Therefore, 
the medical opinions, in context, are merely the recordation 
of the history as related by the Veteran and appellant, and 
do not represent a probative medical conclusion or opinion by 
the author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinions are credible in light of all the evidence.  
In fact, the Board may reject a medical opinion that is based 
on facts provided by the claimant which have been found to be 
inaccurate, or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).  

Here, the private opinions are contradicted by the overall 
evidence.  When viewed against the background of the entirety 
of the evidence, the Veteran's history shows that his ASHD 
was medically diagnosed many years before there was any 
indication that he had PTSD.  Moreover the private opinions 
are conclusory, and offer no clinical or medical basis for 
reaching the conclusion that the Veteran's cardiovascular 
disease was related to PTSD.  In this regard, the Board notes 
that the examiners did not discuss, or even acknowledge, 
other factors present in this case for the development of 
ASHD.  Neither examiner made reference to the Veteran's 
Parkinson's disease or diabetes mellitus, or explained how 
they might have affected his ASHD.  Even assuming, arguendo, 
that the PTSD did worsen just before his death, the private 
examiners never explained how this deterioration caused the 
Veteran to die.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 1985 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by an actual predicate in the record are not 
probative medical opinions).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  It is 
not sufficient to merely show some relationship, but it must 
be a direct causal relationship that contributed to the 
death.  The private physicians did not make such a 
correlation.  Thus, the private medical opinions, while not 
discounted entirely, are entitled to minimal probative 
weight.

For these reasons, the probative and persuasive evidence 
weighs against the claim.  The Board wishes to emphasize that 
the sincerity of the appellant's beliefs here is not doubted, 
and that we have sympathetically reviewed all of her 
correspondence.  With regard to her assertions, the appellant 
is qualified to report any symptom or manifestation 
personally observed, but she is not shown to be qualified to 
render a diagnosis or to provide an etiological nexus between 
the Veteran's cause of death and his service-connected PTSD 
or his period of active military service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, her 
statements as to this connection cannot be of probative 
value.  

The Board in no way intends to minimize the severity of the 
Veteran's PTSD by way of this decision, and is cognizant of 
the diminished quality of life both the appellant and the 
Veteran endured as a result of his military service.  
Unfortunately, the objective medical evidence herein does not 
support the benefit the appellant is seeking.  The evidence 
is not in equipoise as to whether the Veteran's service-
connected PTSD was the principal cause of death, whether it 
contributed substantially or materially to cause his death, 
whether it aided or lent assistance to produce death, or 
whether it accelerated the Veteran's demise.  38 C.F.R. 
§ 3.312(c)(1)-(3).

To the extent that the appellant is claiming service 
connection for cause of death on a direct basis, she has 
provided no medical evidence which establishes a relationship 
between the causes of the Veteran's death and his military 
service.  The service treatment records show no findings or 
diagnoses of ASHD, diabetes, or Parkinson's disease, and 
these disorders were first medically identified many years 
after service.  Because there is no competent medical opinion 
in the record to attribute the onset of ASHD, diabetes, or 
Parkinson's disease to military service or any incident 
thereof, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death on a direct basis (based on 
incurrence or aggravation in service).  

In light of the foregoing, the evidence weighs against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and the appeal must be 
denied.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


